Citation Nr: 0125641	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
granted service connection for PTSD and rated it 10 percent 
disabling.  At his travel Board hearing in August 2001, the 
veteran testified and waived initial RO consideration of the 
new evidence he submitted.  38 C.F.R. § 20.1304(c) (2001).  

The veteran appears to have raised the issue of total 
disability based on individual unemployability (TDIU) as his 
physical and emotional limitations pose barriers to 
employment.  As this issue has not been decided, it is 
referred back to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The veteran's PTSD is manifested by no more than avoidant 
behavior, irritability, nightmares, insomnia, flashbacks, 
some degree of social isolation, and difficulty with 
interpersonal relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for the 
veteran's PTSD have been met for the entire appeal period.  
38 U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130 Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in Vietnam for approximately six months 
and suffered extensive injuries from a combat-related gunshot 
wound.  Since July 1970, he has been service connected for a 
splenectomy, left nephrectomy, shell fragment wound in the 
lumbar area, colectomy and resection of the jejunum, 
abdominal scars, excision of the tail of the pancreas, left 
adrenalectomy, and a compression fracture of the L1-L3 
vertebrae.

An August 1999 VA progress note indicated that he reported 
violent nightmares and painful recollections.  He stated that 
he visualized faces and heard combat sounds when attempting 
to fall asleep and that he had trouble falling and staying 
asleep.  He also indicated that he avoided veterans' groups 
and other situations that would remind him of combat in 
Vietnam.  He self-medicated with alcohol for many years but 
stopped drinking in 1989.  Loud, sudden noises such as those 
of helicopters caused flashbacks.  He stated that he learned 
to control his violent outbursts.  His affect was 
characterized as sad and his mood as euthymic.  His speech 
was coherent and thought process logical and goal directed.  
The examiner indicated that he became visibly upset and 
tearful when discussing combat experiences.  He reported 
feelings of extreme guilt and regret about circumstances and 
events in Vietnam.  He denied suicidal ideation, homicidal 
ideation, hallucinations, and delusions. 

In March 2000, he filed a claim of service connection for 
PTSD.  A VA Mental Health Treatment Plan completed that month 
reflected a diagnosis of chronic PTSD and a global assessment 
of functioning (GAF) score of 65.  The primary goal of 
treatment was for him to become better able to relate to 
people and achieve a better quality of life.  Apparently, he 
had been prescribed medication, and it was suggested that he 
undergo psychotherapy and PTSD education.  His strengths were 
listed as motivation, ability to establish rapport, 
employment, adequate income, receptivity to treatment, etc. . 
.  His limitations were listed as ambivalence regarding 
involving his wife in treatment and mixed feelings with 
respect to taking medication.  

On May 2000 VA PTSD examination, he complained of violent 
nightmares, painful recollections, an inability to talk about 
the war, and a fear of combat-like sounds and noises.  He 
reported that for many years he used alcohol to self 
medicate.  He indicated that he had not sought help for his 
psychiatric symptoms in the past because he did not know that 
help was available.  Apparently, his Alcoholics Anonymous 
sponsor and a Disabled American Veterans representative 
advised him to seek help at VA for his PTSD symptoms.  He 
reported that he worked as an electrician for 25 years but 
could not continue in that profession due to hearing loss 
incurred during combat.  He then obtained employment at a 
mobile home company.  He stated that he enjoyed his job and 
had not noticed that PTSD symptoms interfered with job 
performance.  He also denied interpersonal difficulties at 
work.  He rated his marriage as an eight on a scale of one to 
ten.  He reported a good relationship with his children.  He 
stated that he used to wake up "swinging" but that he no 
longer did.  He reported that he had many friends including 
some close ones and denied difficulty in daily or social 
adjustment.  On objective examination, the examiner indicated 
that the veteran was appropriately groomed and attired as 
well as cooperative and pleasant.  His mood was somewhat 
euthymic and his affect was unremarkable.  His speech was 
fluent and coherent, and his thought process was logical and 
goal directed.  Suicidal and homicidal ideation were denied, 
and there was no evidence of delusions or hallucinations.  He 
was cognitively intact.  The examiner diagnosed chronic PTSD 
and assigned a GAF score of 65.  

A February 2001 VA progress note indicated that the veteran's 
daughter reported marital trouble between her parents, and 
that the veteran tented to isolate and avoid all activities.  

An April 2001 VA progress note indicated that since being 
laid off, he was engaged in part-time general contracting 
work and sold shrimp on the weekends.  He enjoyed bow hunting 
practice.  He complained of poor sleep, nightmares, decreased 
concentration, and intrusive thoughts.  Another progress note 
dated that month reflected a GAF score of 45.  

A May 2001 VA progress note indicated that he was working for 
himself processing mortgage loans and was considering getting 
into the credit repair business.  His concentration was 
impaired.

July 2001 VA progress notes indicated that he was considering 
starting work again.  He reported nightmares and hypnogenic 
hallucinations.  

An August 2001 progress note indicated that a delivery 
service job did not work out.  Apparently, corporate clients 
complained about his attitude.  The examiner opined that he 
was eager to work but that his ability to obtain and maintain 
employment was poor.  

In August 2001, he appeared for a hearing before the 
undersigned at the RO.  He testified that in April 2001, he 
was dismissed from the job he had held at a mobile home 
company for several years because of customer complaints 
regarding his behavior.  According to him, he was "mean and 
irate."  He stated that since losing his job, he has not 
been able to obtain alternative employment and indicated that 
he suspected that his inability to obtain employment was due 
to information supplied by his former company as well as his 
physical limitations.  He indicated that his relationship 
with his wife of 33 years was strained, partially because he 
did not like to socialize and interact with people outside of 
his immediate family.  He stated that he did not like crowds 
and that he did not like to go out at night and had to be 
home by 8:00 p.m.  He testified that he only had three 
friends and that most saw him as irritable and prone to angry 
outbursts.  He stated that he was forgetful and that he had 
nightmares "since day one."  However, he no longer woke up 
"swinging."  He avoided situations that would remind him of 
Vietnam and was very upset after watching the movie Pearl 
Harbor.  He indicated that his daughter lived across the 
street with her husband and child and that he saw them every 
day.  He stated that he saw his son at least once a week and 
that his was the kind of family that got together on Sundays 
"no matter what."  Finally, he testified that he lied to 
the VA examiner in May 2000 in stating that his symptoms did 
not affect his job performance.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  Id.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO has obtained VA 
medical records from the Houston VA Medical Center, the only 
treating facility identified by the veteran.  He was afforded 
a hearing, advised of all applicable law and regulations and 
regulations and of the type of evidence necessary to 
substantiate his claim, and the RO arranged for a 
comprehensive VA psychiatric examination.  It also prepared a 
detailed statement of the case.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under VCAA.  As the RO fulfilled the duty to assist, 
and because the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

The veteran's most salient symptoms include nightmares, 
forgetfulness, irritability, avoidance of situations that 
could remind him of the war, and a certain degree of social 
isolation in that he avoids social interaction outside of his 
immediate family.  He also has trouble maintaining employment 
due to poor interpersonal relationship skills.  On the other 
hand, he has shown initiative in attempting to locate a 
position, and has been flexible and adaptable in this 
endeavor.  It appears from the evidence that he is an 
electrician by profession but began to work for a mobile home 
company when physical limitations began to interfere with his 
ability to practice his profession.  After losing his job at 
the mobile home company, he found part-time general 
contracting work and sold shrimp on the weekend.  He also 
began to process mortgage applications.  There is no 
indication that he had ever practiced that occupation in the 
past.

Furthermore, apart from the April 2001 VA progress note that 
reflected a GAF score of 45, presumably assessed immediately 
after he had lost his job, his GAF score appears to have 
remained steady at 65.  That GAF score represents rather good 
functionality with mild symptomatology and some difficulty in 
social and occupational functioning, while maintaining 
meaningful relationships.  Although he has intrusive thought, 
nightmares, and other serious symptoms, he is able to think 
and speak coherently and logically and to pursue various 
avenues of employment.  He has shown great adaptability in 
that regard.  Also, although his marital relationship is 
strained, he has been married for well over 30 years and sees 
his two children and grandchild several times a week.  

Pursuant to the foregoing, his PTSD-related symptoms fall 
squarely within the criteria established or an evaluation of 
30 percent.  While he does face occupational and social 
impairment such as forgetfulness and irritability, he is 
generally able to perform occupational tasks satisfactorily.  
Indeed, he has managed to hold jobs for several years at a 
time and has only intermittent periods of reduced 
occupational stability.  His psychiatric symptoms, although 
chronic, do not hinder his ability to think coherently and 
behave rationally.  The higher rating of 50 percent is not 
warranted as the veteran does not demonstrate the more severe 
psychiatric symptoms of flattened affect, illogical or 
incoherent speech, inability to understand complex commands, 
severe memory impairment, lack of motivation, etc.  

In sum, a 30 percent rating for his PTSD is deemed 
appropriate for the entire appeal period, as his symptoms 
have not fluctuated to a great extent during that time.  See 
Fenderson, supra.  The veteran is entitled to the highest 
rating available to him under the schedule and to the benefit 
of the doubt.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  
However, even under those standards, a rating in excess of 30 
percent cannot be justified due to his high level of 
functioning.  Of course, he may wish to apply for an 
increased rating in the future in the event that his PTSD 
symptoms worsen.


ORDER

An evaluation of 30 percent for the veteran's service-
connected PTSD is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

